— In a negligence action to recover damages for personal injuries, etc., the defendant appeals from a judgment of the Supreme Court, Suffolk County (Cohalan, J.), entered October 13, 1987, which, upon a jury verdict finding that the plaintiff had suffered damages in the sum of $285,000 and apportioning fault in the happening of the accident at 70% on the part of the defendant and 30% on the part of the plaintiff, is in favor of the plaintiff and against it in the principal sum of $199,500.
Ordered that the judgment is affirmed, with costs.
On November 6, 1983, the plaintiff fell on the defendant’s property and as a result suffered a comminuted fracture of the left patella which necessitated two surgical operations and an extended period of recuperation. The undisputed expert evidence indicates that in May 1987 there was still tenderness within the injured kneecap. Additionally, the plaintiffs participation in prolonged physical, activity was curtailed by discomfort generated by. the particular activity as well as by occasional edema of the injured area. Furthermore, the plaintiffs orthopedist opined that there was a "reasonable chance” that the plaintiff might develop arthritis throughout the kneecap in the future. In light of the undisputed expert evidence, we find that the jury’s assessment of damages in the sum of $285,000 was not so excessive as to shock the conscience of the court (see, Petosa v City of New York, 63 AD2d 1016; O’Connor v Graziosi, 131 AD2d 553, lv denied 70 NY2d 613; Walters v Charfil Holding, 115 AD2d 472). Kunzeman, J. P., Weinstein, Rubin and Hooper, JJ., concur.